E. BRYAN WILSON
Acting United States Attorney

RYAN TANSEY
Assistant United States Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: ryan.tansey@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   No. 4:21-mj-00048
                                             )
                          Plaintiff,         )
                                             )
          v.                                 )
                                             )
  DANIEL TORRES-ZUBIA,                       )
                                             )
                          Defendant.         )
                                             )
                                             )

                              MOTION TO UNSEAL CASE

       COMES NOW the United States of America, by and through undersigned counsel

and respectfully moves to unseal the above titled action. On April 27, 2021, defendant was

arrested by law enforcement. Accordingly, the need for sealing no longer exists.




         Case 4:21-mj-00048-SAO Document 4 Filed 04/27/21 Page 1 of 2
       WHEREFORE, the United States respectfully requests that its Motion to Unseal be

granted.

       RESPECTFULLY SUBMITTED this 27th day of April, 2021, in Fairbanks, Alaska.

                                               E. BRYAN WILSON
                                               Acting United States Attorney

                                               s/ Ryan Tansey
                                               RYAN TANSEY
                                               Assistant United States Attorney
                                               United States of America




U.S. v. Torres                        Page 2 of 2
4:21-mj-00048


           Case 4:21-mj-00048-SAO Document 4 Filed 04/27/21 Page 2 of 2
